Citation Nr: 0804124	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  00-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy of both upper extremities.

3.  Entitlement to service connection for a disability 
manifested by twitching of the eye lids.

4.  Entitlement to service connection for a bowel disorder, 
as secondary to low back disability.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a disability 
manifested by a chronic cough and shortness of breath, 
claimed as an upper respiratory infection.

7.  Entitlement to service connection for spina bifida 
occulta at C5.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for headaches.

10.  Entitlement to a rating in excess of 30 percent for 
duodenal ulcer.

11.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.

12.  Entitlement to a rating in excess of 10 percent for 
cervical spine strain/pain.

13.  Entitlement to a compensable rating for residuals of a 
left third metatarsal fracture.

14.  Entitlement to a compensable rating for residuals of a 
tonsillectomy.

15.  Entitlement to a compensable rating for Morton's 
neuroma, status post excisions at the 2nd and 3rd digits, 
bilaterally.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1974, and from November 1978 to August 
1985.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In October 2002, development 
of the claims on appeal was ordered under then-existing 
authority.  An October 2003 remand sought the development 
requested.

The issues of whether new and material evidence has been 
received to reopen claims of service connection for low back 
and headache disabilities; entitlement to service connection 
for a bowel disorder as secondary to low back disability; 
entitlement to service connection for spina bifida occulta at 
C5; and entitlement to increased ratings for chondromalacia 
of the left knee, cervical spine strain, and duodenal ulcer, 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be 
notified if any action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran has a chronic right hip 
disability.

2.  It is not shown that the veteran has peripheral 
neuropathy of the upper extremities.

3.  Twitching of the eyelids was not noted in service, and 
competent medical evidence has not identified any current 
disability manifested by twitching of the eyelids 
attributable to an inservice cause.

4.  It is not shown that the veteran's current skin pathology 
is related to his skin complaints noted in service.

5.  It is not shown that the veteran has a chronic disability 
manifested by cough and shortness of breath.

6.  The competent and probative evidence of record shows that 
the veteran's service-connected residuals of fracture, left 
3rd metatarsal, is characterized by subjective complaints of 
pain, with no objective evidence of functional limitation, 
and resulting in no more than slight disability.

7.  The veteran is not shown to have any current chronic 
disability resulting from his tonsillectomy.

8.  The veteran has metatarsalgia associated with his 
bilateral Morton's neuroma at the 2nd and 3rd digits.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for peripheral neuropathy of the upper 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Service connection for disability manifested by twitching 
of the eyelids is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  Service connection for a skin disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Service connection for chronic disability manifested by 
cough and shortness of breath is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (2007).
6.  A compensable rating for residuals of fracture, left 3rd 
metatarsal, is not warranted.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5283 
(2007).

7.  A compensable rating for residuals of tonsillectomy is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.97, Codes 6599-6519 
(2007).

8.  A 10 percent rating is warranted for the veteran's 
bilateral Morton's neuroma, 2nd and 3rd digits.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§  4.20, 
4.21, 4.40, 4.45, 4.71a, Code 5279 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in October 2001, March 2005, and October 2005 explained what 
the evidence needed to show to substantiate the claims.  They 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The April 2000 rating 
decision, a July 2000 statement of the case (SOC) and 
subsequent supplemental SOCs (SSOCs) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  

A June 2007 SSOC provided notice regarding criteria for 
increased ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
However, such notice is not critical because the rating of a 
disability and effective date of an award have no 
significance when service connection and increased ratings 
are denied, and the veteran will have the opportunity to 
challenge, if he so desires, the effective date assigned when 
the RO implements the increase in the rating for Morton's 
neuroma.

While it was not possible for complete VCAA notice to be 
given prior to the rating decision on appeal (which predated 
the enactment of the VCAA), the appellant had ample 
opportunity to respond to the notice letters and the SOC and 
SSOCs and to supplement the record after notice was given.  
The claims were thereafter readjudicated.  See June 2007 
SSOC.  The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist as to the issues addressed on 
the merits, the RO has obtained the veteran's service medical 
records (SMRs)as well as relevant VA and private medical 
records.  He has not identified any pertinent records that 
remain outstanding.  He was afforded multiple VA 
examinations.  VA's duty to assist him in the development of 
these claims is satisfied.


II.  Service Connection Claims

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Arthritis may be presumed to 
have been incurred in service, if it is manifested to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Right Hip

The veteran's SMRs note a complaint of right hip pain in July 
1982.  On examination, he was able to walk without 
difficulty, and there was full pain-free range of hip motion.

VA orthopedic examinations in January 1986 and June 1987 did 
not note any complaints or findings related to the right hip.  

On VA examination in August 1999, the veteran reported that 
"10-15 years ago" he began to have some intermittent 
posterior buttock pain, but that no diagnosis had been 
rendered.  On examination, he had a level pelvis and walked 
with a normal gait.  Range of motion of the right hip was 
within normal limits, and no tenderness or palpation was 
noted.  Right hip X-ray was within normal limits.  the 
diagnosis was right hip pain.  Magnetic resonance imaging 
(MRI) of the hips in October 2002 was normal.
The medical evidence of record does not establish that the 
veteran has a chronic right hip disability.  All objective 
testing, including physical examination, X-rays, and MRI, 
have been normal.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  While the veteran alleges that he 
has a chronic right hip disability, because he is a layperson 
his allegations are not competent evidence of a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of proof of current disability, there can be 
no valid claim of service connection (see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)).  Without any competent 
evidence of current right hip pathology, the preponderance of 
the evidence is against this claim and it must be denied.

Peripheral Neuropathy, Upper Extremities

During service in February 1985, a neurological evaluation of 
the veteran's cervical spine complaints found that there was 
no clinical or radiographic evidence of radiculopathy.  

Electromyography and nerve conduction testing in March 1999 
and April 1999 found no electrodiagnostic evidence of 
cervical radiculopathy, myopathy, or significant peripheral 
nerve entrapment.  The studies were described as essentially 
normal.

On VA examination in August 1999, the veteran reported 
intermittent bilateral hand numbness over the past 4-5 years.  
Neurological examination showed symmetrical reflexes, 
strength, and sensation in both upper extremities.  The 
diagnosis was numbness, both hands.  The examiner described 
the veteran's complaints "inexplicable in light of his 
objective findings."

The medical evidence of record does not establish that the 
veteran has peripheral neuropathy of the upper extremities.  
All objective testing has been essentially normal, and the VA 
examiner found his complaints "inexplicable."  While the 
veteran alleges that he has peripheral neuropathy of the 
upper extremities, because he is a layperson his allegations 
are not competent evidence of a medical diagnosis.  See 
Espiritu, supra.

In the absence of proof of current disability, there can be 
no valid claim of service connection (see Brammer, supra).  
Without any competent evidence of peripheral neuropathy of 
the upper extremities, the preponderance of the evidence is 
against this claim and it must be denied.

Twitching Eyelids

The veteran's SMRs do not show any complaints or findings 
related to twitching eyelids.  On VA examination in August 
1999, he reported twitching in his face and eyelids.  The 
diagnosis was twitching of eyelids by history, not noticed on 
examination.  

Twitching eyelids were not shown in service, and there is no 
competent medical evidence of record of a nexus between the 
current complaints of twitching eyelids and the veteran's 
periods of active duty.  While the veteran alleges that he 
has a disability manifested by twitching of the eyelids, 
because he is a layperson his allegations are not competent 
evidence of a medical diagnosis.  See Espiritu, supra.

For the reasons discussed above, the claim of service 
connection for a disability manifested by twitching of the 
eyelids must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine does not apply in this 
matter.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

Skin Disorder

The veteran's SMRs note that in October 1973 he reported a 
rash spreading over his face.  In February 1982, there was a 
diagnosis of pityriasis rosea involving his torso and arms.  
Medical Board examination in March 1985 noted normal skin.

In January 1986, the veteran complained of a rash on both 
sides of his upper thigh.  A diagnosis of possible tinea 
cruris was noted.  In December 1987, the veteran reported a 
rash on the shoulders and torso.  He indicated that this rash 
had occurred in service and disappeared, but had now 
recurred.  The examiner noted a skin rash of unknown 
etiology.  In December 1988, the veteran was again seen with 
complaints of recurrent rash.  On examination, no rash was 
present, and he was instructed to return when the rash was 
present.

On VA examination in August 1999, the veteran reported rashes 
on his arms and legs intermittently for many years.  The 
examiner examined the skin thoroughly and found no rash.  An 
August 2006 treatment record noted the veteran had eczema 
that had responded to antihistamines.  

The only skin condition diagnosed in service was pityriasis 
rosea, which was not found on Medical Board evaluation 
shortly before separation, and has not been diagnosed since 
service.  Accordingly, service connection for a skin disorder 
on the basis that it became manifest in service and persisted 
is not warranted.

The veteran may still establish service connection for a skin 
disability by competent evidence showing such disability is 
related to his complaints in service.  Postservice, the 
veteran has complained of rashes, however examinations in 
December 1988 and August 1999 did not find any skin 
pathology.  While he has apparently had eczema recently, no 
physician has attributed it to the pityriasis rosea noted in 
service or to any other inservice cause.  

As the veteran is a layperson, his own opinion is not 
competent evidence to establish that any current eczema is 
related to his service.  See Espiritu, supra.  In light of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against this claim.  Accordingly, it must be 
denied.

Cough, Shortness of Breath

The veteran's SMRs note that in July 1972 he was seen with 
complaints of chest congestion, slight productive cough, and 
"head cold."  In March 1973 he reported chest pains and 
cough for the past two weeks.  On examination, his chest was 
clear.  Chest X-ray in March 1980 was normal.  In February 
1982, February 1984, and October 1984 upper respiratory 
infections were noted.  Medical Board examination in March 
1985 noted normal lungs and chest.

On VA examination in August 1999, the examiner noted that the 
veteran smoked a pack per day and had smoked for the past 27 
years.  The examiner concluded that the "chronic cough and 
intermittent shortness of breath he claims is directly 
related to his smoking."  Pulmonary function tests were 
normal.  Chest X-ray was clear and showed no active disease.  
Chest X-ray in August 2006 was normal.  

The medical evidence of record does not establish that the 
veteran has a chronic disability manifested by coughing and 
shortness of breath.  All objective testing has been 
essentially normal, and the VA examiner described the 
veteran's reported symptoms as related to his chronic smoking 
habit; no underlying disability was diagnosed.  While the 
veteran alleges that he has a chronic respiratory disability, 
because he is a layperson his allegations are not competent 
evidence of a medical diagnosis.  See Espiritu, supra.

In the absence of proof of current disability, there can be 
no valid claim of service connection (see Brammer, supra).  
Without any competent evidence of chronic disability 
manifested by coughing and shortness of breath, the 
preponderance of the evidence is against this claim and it 
must be denied.

III.  Increased Ratings Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board also notes 38 C.F.R. § 4.31 provides that, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  

Fracture, Left 3rd Metatarsal

The veteran was treated during service in July 1972 for a 
stress fracture of the left 3rd metatarsal.  Service 
connection for fracture of left 3rd metatarsal was granted in 
October 1974.  A noncompensable rating was assigned.

On VA examination in August 1999, the veteran walked with a 
normal gait.  Toe and heel walking was within normal limits.  
X-ray of the foot was within normal limits.  The diagnosis 
was history of stress fracture, bilateral feet.  The examiner 
found no functional difficulties associated with the 
veteran's history of stress fracture.

The veteran's service-connected fracture residual left 3rd 
metatarsal disability is rated noncompensable (0 percent) 
under 38 C.F.R. § 4.71a, Code 5283.  Under Code 5283, 
malunion or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent rating if moderate, a 20 percent rating 
if moderately severe, and a 30 percent rating if severe.  A 
note to Code 5283 provides that a 40 percent rating is 
warranted with actual loss of use of the foot.  

The words "moderate," "moderately severe," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. §  4.6.  It should also be noted that 
use of descriptive terminology such as "moderate" or "severe" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  

Review of the pertinent evidence shows the veteran's service-
connected residuals of left 3rd metatarsal fracture are 
manifested primarily by subjective complaints of pain.  the 
VA examiner found no objective evidence of functional 
limitation, and there was no X-ray evidence of any metatarsal 
abnormality.  

In evaluating the veteran's claim under Code 5283, the Board 
finds there is no evidence of record which shows that the 
disability picture presented more nearly approximates 
moderate malunion or non-union of the tarsal or metatarsal 
joints, so as to warrant a compensable rating.  The 
preponderance of the evidence shows that the residuals of 
left 3rd metatarsal fracture cause no more than slight 
disability and thus do not warrant a compensable rating.  

To afford the veteran every consideration as to an increased 
rating, the Board has reviewed the possibility of a rating 
under any other potentially applicable diagnostic codes.  
Under Code 5294, a foot injury warrants a 10 percent rating 
if moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.  As 
discussed above, this disability causes no more than slight 
disability, given that it is manifested only by subjective 
complaints of pain.  Therefore, rating under Code 5294 is of 
no benefit to the veteran.  

Under 38 C.F.R. §§ 4.40, 4.45 and governing caselaw (DeLuca 
v. Brown, 8 Vet. App. 202 (1995)), the Board is required to 
consider such factors as pain, swelling, weakness, and excess 
fatigability when determining the appropriate rating for a 
disability under limitation-of-motion diagnostic codes.  In 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Furthermore, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.  The Board has considered the 
veteran's the application of the DeLuca guidelines in this 
matter, and again notes that the VA examiner found no 
evidence of functional limitation attributable to this 
disability.  Therefore, the Board finds that an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra.  

On close review of the entire record the Board found no 
distinct period during which the criteria for a higher 
(compensable) rating were met.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).   
For the reasons and bases set forth above, the Board finds 
that the preponderance of the evidence shows that the veteran 
is not entitled to a compensable rating for this disability, 
and that the benefit-of-the-doubt rule is not for 
application.  

Morton's Neuroma

Neuromas were excised from between the 2nd and 3rd digits of 
both feet in November 1979.  Service connection for bilateral 
neuromas, rated 0 percent, was granted in March 1986.  X-rays 
of the feet in August 1986 were unremarkable.

On VA examination in August 1999, the veteran reported that 
he still had occasional aching pain with numbness in between 
the digits of both feet.  On examination, he walked with a 
normal gait.  X-rays of the feet were within normal limits.  
The diagnosis was history of Morton's neuroma status post 
excisions.  The examiner did not find any functional 
limitations related to the Morton's neuromas.

Under Code 5279, a 10 percent (maximum) rating is warranted 
for unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  38 C.F.R. § 4.71a, Code 5279.  The record 
demonstrates that the veteran's bilateral Morton's neuroma is 
manifested by his consistent complaints of metatarsalgia 
(i.e., pain).  Based on this evidence, the Board finds that 
application of Code 5279 is more appropriate for this 
disability and, and that the 10 percent (maximum) rating 
under Code 5279 is warranted.

The Board has considered evaluating the veteran's foot 
disabilities under alternative criteria, including Code 5284.  
Under this code, moderate residuals of foot injuries warrant 
a 10 percent evaluation.  A 20 percent rating requires 
moderately severe residuals.  Severe residuals of foot 
injuries warrant a 30 percent rating.  A 40 percent rating 
requires that the residuals be so severe as to result in 
actual loss of use of the foot.  38 C.F.R. § 4.71a, Code 
5284.

As was noted above, the term "moderate" is not defined by 
regulation; however, the overall regulatory scheme 
contemplates a 10 percent rating in cases of ankylosis in 
good weight bearing position, or problems so disabling that 
there is atrophy, disturbed circulation and weakness, or 
where there is inward bowing of the tendo achillis with pain 
on manipulation and use, or definite tenderness with 
dorsiflexion of the great toe and limitation of dorsiflexion 
of the ankle.  See 38 C.F.R. § 4.71a, Codes 5276, 5277, 5278.  
By inference, moderate residuals (of each foot so as to 
warrant a separate 10 percent rating for each foot) would 
include manifestations of equivalent degree to those 
requiring the 10 percent rating under those codes.  Such 
impairment is not shown.

On close review of the entire record the Board found no 
distinct period during which the criteria for a higher rating 
were met.  See Hart, supra.  

Residuals of Tonsillectomy

The veteran underwent a tonsillectomy while in service in 
September 1983.  Service connection for tonsillectomy 
residuals, rated 0 percent, was granted in March 1986.  

On July 2005 VA ear, nose, and throat examination, the 
veteran reported persistent mucoid yellowish to whitish 
phlegm, sore throat, and neck tenderness.  On examination, 
there was no evidence of erythema or remaining tonsil in the 
tonsillar fossa, and no tonsil was palpated.  There was no 
evidence of exudate or purulence.  The examiner concluded 
that the veteran's complaint of right-sided neck pain were 
not related to his tonsillectomy.  "He does not have any 
residual tonsil to have disabling clinical residuals of 
tonsillectomy."

The Rating Schedule does not provide a specific diagnostic 
code for rating residuals of tonsillectomy, and any such 
disability must be rated by analogy.  38 C.F.R. § 4.20.  Code 
6516 for provides for rating based on chronic laryngitis; 
Code 6519 provides for rating based on aphonia (voice loss); 
Code 6520 provides for rating based on larynx stenosis.  See 
38 C.F.R. § 4.97.  As no pathology required for rating under 
these codes is shown, assigning a rating by analogy to any of 
these codes would be inappropriate.  See 38 C.F.R. § 4.20.  
In fact, a close review of the entire record (for the entire 
appeal period) (See Hart, supra.) found no pathology or 
impairment which would permit rating by analogy to any 
potentially applicable diagnostic code.  In the absence of 
any evidence of current disabling residuals of the veteran's 
tonsillectomy in service, the Board finds no basis for 
assigning a compensable rating for residuals of that 
procedure.  See 38 C.F.R. § 4.31.


ORDER

Service connection for a right hip disability is denied.

Service connection for peripheral neuropathy of both upper 
extremities is denied.

Service connection for a disability manifested by twitching 
of the eye lids is denied.

Service connection for a skin disorder is denied.

Service connection for a disability manifested by a chronic 
cough and shortness of breath, claimed as an upper 
respiratory infection, is denied.

A compensable rating for residuals of a fracture of the left 
third metatarsal is denied.

A compensable rating for residuals of a tonsillectomy is 
denied.

A 10 percent rating is granted for bilateral Morton's 
neuroma, status post excisions at the 2nd and 3rd digits, 
subject to the regulations governing payment of monetary 
awards.


REMAND

A rating decision in March 1986, in pertinent part, denied 
the veteran's claims of service connection for a low back 
disability and headaches.  After filing a notice of 
disagreement and receiving a statement of the case (SOC), the 
veteran did not perfect an appeal in these matters, and the 
March 1986 rating decision became final.  38 U.S.C.A. § 7105.  
In March 1999, the appellant, in essence, sought to reopen 
these claims.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
would be new and material evidence), as well as what evidence 
and information was necessary to substantiate the underlying 
claim.

Here, while the veteran has received ample notice of what is 
necessary to substantiate the underlying claims, he has not 
been provided adequate notice regarding a claim to reopen in 
accordance with the Court's guidelines in Kent.  In this 
regard, the Board notes that as the instant claims to reopen 
were filed prior to August 29, 2001 (in March 1999), the 
current definition of new and material evidence does not 
apply.

The claim of service connection for a bowel disorder as 
secondary to a low back disorder is inextricably intertwined 
with the claim seeking to reopen service connection for a low 
back disability, and consideration of that claim must be 
deferred pending resolution of the low back claim.

With respect to the veteran's claims for increased ratings 
for chondromalacia of the left knee, cervical spine strain, 
and duodenal ulcer, the June 2007 SSOC indicates that 
increased ratings were granted for each of these disabilities 
in a recent rating decision.  Such rating decision has not 
been associated with the veteran's claims file.  Accordingly, 
the Board cannot properly address these matters (if indeed 
they remain on appeal) or the claim of service connection for 
spina bifida occulta at C5 (as that may be intertwined with 
matter of the rating for the cervical spine disability).  

Accordingly, the case is REMANDED for the following:

1.  The RO should associate with the claims 
folder the rating decision (apparently in 
2007) that granted increased ratings for 
chondromalacia of the left knee, cervical 
spine strain, and duodenal ulcer, and 
clarify whether the ratings for those 
disabilities remain on appeal after the 
grants.  If they do remain on appeal (i.e., 
the veteran remains dissatisfied with the 
ratings assigned), the RO should also ensure 
that any other relevant documents considered 
and not currently associated with the claims 
file are incorporated in the claims file.

2.  The RO should advise the veteran that 
because there was a prior final denial of 
his claims of service connection for low 
back and headache disabilities, i.e., the 
March 1986 rating decision, he must submit 
(VA must receive) new and material evidence 
to reopen such claims, and provide him the 
further notice required in claims to reopen 
in accordance with the Court's decision in 
Kent, supra.  The notice must specifically 
include the appropriate (pre-August 29, 
2001) definition of new and material 
evidence (i.e. 38 C.F.R. § 3.156(a)).  He 
must be specifically advised that as the 
claims were previously denied because a low 
back disability was not shown to have been 
incurred in service, and because his service 
connected cervical spine disability 
encompassed headache symptoms and a separate 
and distinct headache disorder was not 
shown, for evidence to be new and material, 
it would have to tend to show that a low 
back disability was incurred in service and 
that he has a headache disability entity 
related to service/secondary to a service 
connected disability separate and distinct 
from his cervical spine disability.  He 
should have ample opportunity to respond.

3.  The RO should then review the record, 
arrange for any further development 
suggested by the veteran's response, and 
readjudicate these claims.  If any remains 
denied, the RO should issue an appropriate 
SSOC, and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the r matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


